—■ Order, Supreme Court, New York County, entered September 10, 1974, insofar as appealed from, which among other things, awarded plaintiff $600 per week as temporary alimony and support for the parties’ two children, awarded custody of the infant child to plaintiff wife, and denied defendant’s application for a trial preference, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the award of temporary alimony and support of the children to $500 per week, commencing with the date of publication of the decision herein; and except as so modified the order is affirmed, without costs and without disbursements. Upon the record before us, giving due consideration to all of the relevant circumstances, the award of temporary alimony and support for the children in the order appealed from was excessive and should be reduced to the extent indicated herein. Concur — Markewieh, J. P., Lupiano, Tilzer and Lane, JJ.